Citation Nr: 0721966	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-03 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post 
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart condition 
claimed as secondary to service-connected PTSD.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
RO in Winston-Salem, North Carolina, which denied service 
connection for a heart condition and continued a 50 percent 
rating for PTSD and a November 2004 rating decision of the RO 
in Fort Harrison, Montana, which denied entitlement to TDIU.  
The veteran's January 2006 Statement of the Case granted an 
increased rating of 70 percent for PTSD.

The veteran testified before the undersigned at a May 2006 
hearing at the RO.  A transcript has been associated with the 
file.

Evidence has been received following the veteran's May 2006 
hearing before the undersigned and subsequent to the final 
consideration of the claim by the RO.  The veteran has waived 
RO consideration of that evidence.  The Board may consider 
the appeal.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD has not been 
manifested by gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or own name.  

2.  The veteran has diagnoses of arteriosclerotic heart 
disease and pulmonary hypertension.

3.  The preponderance of the evidence shows that the 
veteran's arteriosclerotic heart disease and pulmonary 
hypertension were not incurred in service, manifest within 
the year following his separation from service and were not 
caused or aggravated by his service connected PTSD.

4.  The veteran's service connected disabilities are not of 
such severity as to preclude substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 70 percent 
for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.  A heart disability was not incurred in or as a result of 
the veteran's active duty service and it is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2006).

3.  The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340, 4.16(a) and (b) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

A letter dated in April 2004 was sent to the veteran; 
however, this letter did not contain complete notice.  A 
letter dated in February 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Although this letter was 
not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice in February 2006, he 
was provided three months to respond with additional argument 
and evidence and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in April 2006.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).

Since the RO assigned the 70 percent disability rating at 
issue here for the veteran's service-connected PTSD, and the 
Board concludes that the preponderance of the evidence is 
against assigning a higher rating, there is no question as to 
an effective date to be assigned, and no further notice is 
needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection and 
TDIU, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot, and no 
further notice is needed.  Id.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran appropriate VA psychological 
examinations in 2004 and 2005.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's PTSD since he was last 
examined.  The veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA, 
which records are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The 2005 examination 
report also addressed the impact of the disability on the 
veteran's employability.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2004 and 2005 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

The veteran was afforded medical examination to obtain an 
opinion as to whether his heart condition can be attributed 
to his service connected PTSD.  Further examination or 
opinion is not needed on the heart condition claim because, 
at a minimum, the preponderance of the evidence is against an 
association between his heart condition and the veteran's 
service or his service connected PTSD.  This is discussed in 
more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II. Increased Rating

The veteran contends that he is entitled to a 100 percent 
rating for his service connected PTSD.  For the reasons that 
follow, the Board concludes that a 100 percent rating is not 
warranted.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's service-connected PTSD is evaluated as 70 
percent disabling under the General Rating Formula for Mental 
Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings 
are assigned according to the manifestation of particular 
symptoms. However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Under the provisions for rating psychiatric disorders, a 70 
percent disability rating requires evidence of the following:

Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting; inability to establish and maintain 
effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or 
own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not 
determinative, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

According to DSM-IV, a score of 61-70 illustrates "[s]ome 
mild symptoms (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  Id.  A score of 
51-60 represents "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  A score of 31-40 represents "[s]ome 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school)."  Id.  

The veteran was assigned several GAF scores during the course 
of this claim.  Just prior to the filing of the current 
claim, the veteran received GAF scores of 53 in October and 
60 in November of 2003.  At a May 2004 VA psychological 
examination, he received a GAF of 40.  In December 2004, he 
was assigned GAF scores of 45 and 55.  At an October 2005 VA 
psychological examination, he received a GAF of 50.  Finally, 
the veteran was assigned a GAF of 65 in February and April 
2006.  

Based on these GAF scores, the veteran's symptomatology 
appears to fluctuate considerably.  The GAF scores indicate 
symptoms that range from mild to major impairment.  When 
contrasted with the criteria for a 100 percent rating, only 
the May 2004 GAF score of 40 supports that rating.  The 
preponderance of the scores, particularly those in 60-65 
range, indicates that the veteran's level of functioning is 
quite good.  

Turning to the reported symptoms, the Board notes that the 
veteran's testimony before the undersigned dwelled greatly on 
the fact that the veteran does have occasional suicidal 
thoughts.  As indicated above, however, suicidal ideation is 
a part of the criteria for a 70 percent rating.  The 100 
percent rating requires a persistent danger to himself.  In 
reviewing the file, the Board notes that the veteran did 
report a suicide attempt in October 2003 which had occurred a 
few years prior.  Such an attempt is too remote to be used in 
rating the veteran now.  See Moore v. Nicholson, No. 04-2386 
(U.S. Vet. App. May 10, 2007) (where service medical records 
dated seventeen months prior to the date of claim were held 
irrelevant to the assessment of the veteran's current level 
of disability in light of "copious evidence" of the 
veteran's disability after the date of claim).  

The Board has reviewed the evidence and noted that the 
veteran has had numerous treatment sessions for his PTSD and 
assorted other medical conditions.  In all of the records, 
the veteran does not display gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relatives, own occupation, 
or own name.  On the contrary, the veteran is uniformly found 
to be alert and oriented, his behavior appropriate and memory 
intact.  Through the May 2004 and October 2005 VA examination 
reports, the veteran is shown to have adequate social skills, 
with no unusual behaviors or mannerisms.  He did not have 
cognitive difficulties, delusions or hallucinations.  The 
October 2005 examiner indicated that the veteran continued to 
be capable of managing his own interests.  

The Board does not mean to dismiss the veteran's contentions 
out of hand.  The veteran does suffer from PTSD and it does 
have an impact on the veteran's level of functioning.  The 
Board emphasizes that the criteria for a 100 percent rating 
represent a high bar.  The veteran's symptoms, as reflected 
by his VA examination reports, treatment notes and GAF 
scores, simply do not show any of the criteria for a 100 
percent rating.  The Board must find, therefore, that the 
preponderance of the evidence is against the claim for a 
higher rating than 70 percent for PTSD.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III. Service Connection

The veteran contends that his current heart conditions are 
secondary to his service-connected PTSD.  His claim will also 
be considered on direct, secondary, and presumptive bases to 
accord him every possible consideration.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied on the basis that no evidence has been 
obtained to indicate that the veteran's current heart 
conditions are related to service on a direct, presumptive or 
secondary basis.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As detailed in the veteran's September 2004 VA examination 
report, the veteran has suffered from heart disease for some 
time.  The veteran has diagnoses of arteriosclerotic heart 
disease and pulmonary hypertension, with a history of 
myocardial infarction, multiple angioplasties and stent 
placement.  The Board is satisfied with the proof of a 
chronic disability.

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  On review of the veteran's service medical 
records, the Board finds that there is no evidence to suggest 
that veteran had complaints of, diagnosis of or treatment for 
any heart disorder during service.  Service connection on a 
direct basis must fail.  Id.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arteriosclerotic heart disease or 
hypertension become manifest to a degree of 10 percent within 
1 year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  There is no evidence to show that 
the veteran's heart condition and hypertension manifested at 
all during the first year following his separation from 
service.  The veteran cannot benefit from the presumption.  
Id.  

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2006).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(c)); Allen v. Brown, 8 Vet. App. 374 (1995).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the 
veteran contends that his PTSD is responsible for his heart 
disease, the Board cannot accept his statements as competent 
evidence on that point.

The veteran was seen at a September 2004 VA examination, 
mentioned above, where the question of a relationship to PTSD 
was addressed.  Following review of the veteran's file and 
physical examination, the examiner concluded that the 
veteran's heart disease was consistent with a significant 
history of smoking.  The examiner could not relate the 
veteran's heart disease to his PTSD either as the original 
cause or as an aggravating factor.  This is the only medical 
opinion of record.

The veteran has also submitted two articles describing a 
possible relationship between PTSD and heart disease.  The 
Board notes that, with regard to medical treatise evidence, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. 
West, 11 Vet. App. 509 (1998).  In the present case, the 
treatise evidence submitted by the veteran is not accompanied 
by the opinion of any medical expert.  The Board concludes 
that this information is insufficient to establish the 
required medical nexus opinion.  

Moreover, medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  Here, crucially, the treatise 
evidence which has been submitted by the veteran is general 
in nature and does not specifically relate to the facts and 
circumstances surrounding the veteran's particular case.  

In light of the fact that the only medical opinion is against 
a nexus between the veteran's service connected PTSD and his 
heart disease and that the articles which he submitted are 
too general to support a finding of nexus, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

IV. TDIU

The veteran also contends that his service connected 
disabilities have rendered him unemployable, and therefore 
entitled to a total rating based on individual 
unemployability.  For the reasons that follow, the Board 
concludes that a TDIU is not warranted.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The veteran is presently service connected for PTSD, rated as 
70 percent disabling, for tinnitus, rated as 10 percent 
disabling, and for bilateral hearing loss, rated as 
noncompensable.  Thus, he meets the minimum schedular 
requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, 
the evidence must still show that he is unable to pursue a 
substantially gainful occupation due to his service-connected 
disabilities.  The issue, therefore, is whether the veteran's 
service-connected disabilities alone prevent him from 
engaging in substantially gainful employment.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

The veteran's April 2004 formal claim for TDIU states that he 
became unemployed in November 2003.  Additional medical 
records and the veteran's statements show that, in that 
month, the veteran suffered a heart attack.  The veteran 
managed to drive himself to the Fort Harrison VA Medical 
Center, but fell attempting to get out of his truck and 
injured his neck.  The veteran recovered from his heart 
attack, but developed weakness, pain and numbing spreading 
from his neck down his left arm.  The veteran has undergone 
at least two surgeries to correct his neck problems since 
that time.  

The medical evidence of record does not support a finding 
that the veteran's service connected disabilities render him 
unemployable.  At his May 2004 VA examination, the examiner 
indicated that the veteran's psychological state had worsened 
following the November 2003 events, described above.  He 
further indicates that the veteran's mental state would 
likely improve if he were to return to work.  At his October 
2005 VA examination, the examiner concluded that the veteran 
had become unemployable due to his physical disabilities 
rather than his psychiatric disability.  Following the 
November 2003 heart attack and neck injury, the veteran had 
been unable to work as a barber because of his left arm 
problems.  While acknowledging that the veteran's PTSD had a 
serious impact on his life, the examiner indicated that his 
PTSD, tinnitus or hearing loss had not created obstacles so 
insurmountable that the veteran could no longer work, when he 
had been successfully employed prior to November 2003.  

The objective evidence as to the severity of the veteran's 
service-connected conditions does not show that the 
conditions would prevent him from being employed.  In this 
case, the preponderance of the evidence is against finding 
that the veteran's service-connected disabilities alone make 
him unemployable.  The only medical evidence of record shows 
that his service-connected conditions are not of such 
severity as to preclude gainful employment.  In Van Hoose, 
the Court noted,

The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment 
makes it difficult to obtain and keep employment.  The 
question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See 38 C.F.R. 
§ 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In this case, there is simply 
no evidence of unusual or exceptional circumstances to 
warrant referral for extra-schedular consideration of a total 
disability rating based solely on the veteran's service-
connected disorders.  

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disorders or that 
he is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disorders.  The Board concludes, therefore, that a total 
disability rating for compensation purposes based on 
individual unemployability is not warranted.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. 5107(b); Gilbert, supra.


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.

Entitlement to service connection for a heart condition, 
claimed as secondary to service-connected PTSD, is denied.

Entitlement to TDIU is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


